                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9    FREDERICK HEATHER and DAWN                         CASE NO. C18-1179-JCC
      WASELL-HEATHER,
10
                                                         MINUTE ORDER
11                          Plaintiffs,
                 v.
12
      ALLSTATE PROPERTY AND CASUALTY
13    INSURANCE COMPANY,
14                          Defendant.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court sua sponte. Defendant filed its motion to confirm
19   appraisal award on August 15, 2019, with a noting date of August 30, 2019. (See Dkt. No. 22.)
20   Plaintiffs filed their motion to compel August 22, 2019, with a noting date of September 6, 2019.
21   (See Dkt. No. 24.) The Court RENOTES the Motion to Confirm to September 6, 2019. See W.D.
22   Wash. Local Civ. R. 7(l).
23          //
24          //
25          //
26          //

     MINUTE ORDER
     C18-1179-JCC
     PAGE - 1
 1        DATED this 23rd day of August 2019.

 2                                              William M. McCool
                                                Clerk of Court
 3
                                                s/Tomas Hernandez
 4
                                                Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1179-JCC
     PAGE - 2
